Per Curiam.
It is apparent as contended by the appellant that the plaintiffs have not furnished sufficient proof of the contents of the lost or withheld exhibits, and the court has failed to take proof of the contents thereof. The order should, therefore, be reversed, with ten dollars costs and disbursements to the appellant, with a direction to the court to take proof and make a record of the nature and contents of the exhibits, so that the record on appeal may contain the substance thereof. The case on appeal may then be ordered printed and filed. Present — Dowling, P. J., Merrell, Finch, MeAvoy and Martin, JJ. Order reversed, with ten dollars costs and disbursements, with direction to the court at Special Term as indicated in opinion. Settle order on notice.